a

AOWR€V mm Cnmln§§&r§p:lgh§- mj- -00238- K.]N Document 1 Filed 11/29/18 Pagel o

 
 

UNITED STATES DISTRICT COURT

 

 

 

 

for the NOV 2 9 2018
Eastern District of California CLEF\K U. S. DIS'\’F\I¢T CGURT
. EA$TERN msich oF cA
United States of America ) m nEF>uTE[v e'Ex W
V. )
) Case No. .. n ,
) - *KJN
Guillermo Jose Leon RAMIREZ ) 2: 1 8- M.l 2 3 8
)
)
Defendant(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 28, 2018 in the county of Butte in the
Eastem District of California , the defendant(s) violated:
Code Section Ojj"ense Description
18 U.S.C. § 922(g)(l) Felon in possession of ammunition that moved in interstate commerce.

This criminal complaint is based on these facts:

(see attachment)

ix COntinued On the attached Sheet.
, 7 y

Complainant ’s signature

DEA Special Agent Karl Schmid

Printed name and title

 

Swom to before me and signed in my presence.
Date: /Uo'_, M; 2 01 f %l,@/
Ju e S signature

City and state: Sacramento, CA Kendall J. Newman, U.S. Magistrate Judge
Printed name and title

 

 

 

Case 2:18-mj-00238-K.]N Document 1 Filed 11/29/18 Page 2 of 7

AFFIDAVIT ()F DEA SPECIAL AGENT KARL SCHMID IN SUPPORT
()F A CRIMINAL COMPLAINT

I, Drug Enforcement Administration (“DEA”) Special Agent Karl Schmid, being duly sworn,
hereby state:

SCOPE OF REOUESTED CRIMINAL COMPLAINT

This affidavit is made in support of an application for a criminal complaint against
Guillermo Jose Leon RAMIREZ for being a felon in possession of ammunition in
violation of 18 U.S.C. § 922(g)(l).

BACKGROUND AN]) EXPERTISE

l am a Special Agent of the United States Department of Justice, Drug Enforcement
Administration (“DEA”). l have been a DEA Special Agent since July 2012. Prior to
Working for DEA, IWas employed as a police officer for the City of Virginia Beach
Police Department from 2005 to 2012. l am currently assigned to the DEA Sacramento
District Office charged With investigating maj or drug trafficking organizations operating
in the Eastern District of California.

As a DEA special agent, l have assisted in the execution of Search Warrants on many
occasions for controlled substances and/or related paraphernalia, indicia, and other
evidence of violations of federal drug statutes l have participated in investigations
targeting individuals and organizations trafficking cocaine, heroin, marijuana,
methamphetamine, illegally distributed controlled pharmaceuticals and counterfeit
pharmaceuticals

During the course of my career as a police officer and DEA special agent, I have
participated in multiple drug investigations Through my training, experience, and
interaction With other experienced special agents, task force agents, and other drug
investigators I have become familiar With the methods employed by drug traffickers to
smuggle, safeguard, store, transport, and distribute drugs; to collect and conceal drug
related proceeds ; and to communicate With other participants to accomplish Such
objectives These methods include the use of telephones, pre-paid or debit calling cards,
public telephones Wireless communications technology such as paging devices and
cellular telephones, counter-surveillance, elaborately planned smuggling schemes tied to _
legitimate businesses and use of codes in communications in an attempt to avoid
detection by law enforcement Based on my training and experience, I also know that

Case 2:18-mj-00238-K.]N Document 1 Filed 11/29/18 Page 3 of 7

violators of the controlled substances laws often purchase telephones or subscribe to
telephone service using false names and/or other individuals' names to avoid detection by
law enforcement

I have received specialized training in matters related to drug investigations including,
but not limited to, drug interdiction, drug detection, money laundering techniques and
schemes drug identification, asset identification and removal, and pharmaceutical
investigations from the DEA. In total, I have received over 500 hours of comprehensive
formalized classroom instruction in those areas outlined above.

During the course of these investigations l have become familiar with the manner in
Which drug traffickers use telephones often cellular telephones to conduct their illegal
operations l have participated in at least five separate wire interception cases l have
previously written at least four wire interception affidavits Furthermore, l have served
as both a monitor and wire room supervisor on at least five federal wiretap investigations
Additionally, I have attended the California Department of Justice’s eight-hour wire
interception certification course, as set out in California Penal Code § 629.94.

ln addition to my personal knowledge, this affidavit is based on (l) information l
obtained from related investigations conversations With other law enforcement officers
including oral and written investigative and laboratory reports that I received directly or
indirectly from other law enforcement officials; (2) review and analysis of information
received from subpoenas and search warrants such as GPS tracking data; (3) physical
surveillance conducted by law enforcement officials reported to me either directly or
indirectly; (4) a review of video and audio recordings captured before, during, and after
controlled purchases; (5) a review of public records telephone toll records and
subscriber information; (6) information provided from confidential sources of
information, cooperating defendants and other sources of information working with law
enforcement _agencies; (7) a review of driver's license and automobile registration
records; (8) records from various law enforcement databases including but not limited to
the National Law Enforcement Tclecommunications System (“NLETS”) and the National
Crime lnformation Center (“NCIC”); (9) my training and experience as a DEA agent and;
(10) the training and experience of other law enforcement officials With whom l
consulted during this investigation and the preparation of this Affidavit.

l am an “investigative or law enforcement officer” of the United States within the
meaning of 18 U.S.C. § 2510(7) and Rule 41(a)(2)(C), in that l am an officer of the
United States empowered by law to conduct criminal investigations and make arrests for
offenses enumerated in 18 U.S.C. § 2516.

lO.

ll.

12.

l3.

Case 2:18-mj-00238-K.]N Document 1 Filed 11/29/18 Page 4 of 7

Because this affidavit is submitted for the limited purpose of supporting the requested
criminal complaint, l have not included the details of every aspect of the investigation l
have set forth only the facts that I believe are necessary to establish a foundation for the
criminal complaint and arrest warrants

STATEMENT OF PROBABLE CAUSE
Background of the Investigation

Since September 2018, agents from the DEA Sacramento District Office and members of
the Butte County Inter-agency Narcotics Task Force, collectively “the Investigating
Agencies” have been conducting a joint investigation into William VOLLENDROFF,
Justin GARCIA, Guillermo Jose Leon RAMIREZ, and others related to a conspiracy to
distribute counterfeit oxycodone tablets and to possess counterfeit oxycodone tablets with
the intent to distribute them, within the Eastern District of Califomia. Specifically, the
Investigating Agencies have determined that these counterfeit oxycodone tablets contain
the controlled substance fentanyl and based on telephone negotiation that the conspirators
are capable of distributing 1000 or more tablets at one time.

The Investigating Agencies have conducted two controlled purchases of counterfeit
oxycodone tablets using a confidential source from VOLLENDROFF. Through physical
surveillance and electronic surveillance, including precise location information, telephone
toll record analysis and telephone pen registers agents have identified GARCIA and
RAMIREZ as individuals believed to be involved with VOLLENDROFF’s distribution
of counterfeit tablets

The above-mentioned investigative techniques have allowed the Investigating Agencies

to identify the address 7040 Fulton Avenue, Palermo, Califomia, as VOLLENDROFF’s
known residence, 2115 4th Street, Oroville, Califomia, as GARCIA’s residence, and 331
Lausen Street, Oroville, Califomia, as RAMIREZ’s known residence

Execution of a Search Warrant at 331 Lausen Street

Based on information gathered during this investigation, l authored federal search
warrants for the above-mentioned residences of VOLLENDROFF, GARCIA, and
RAMIREZ. Specifically, on November 26, 2018, the Honorable Kendall J. Newman,
Eastern District of California, authorized a search warrant (2:18-SW- 0955 KJN) for 331
Lausen Street, Oroville, Califomia, which included two trailers and a small house.

l4.

15.

16.

Case 2:18-mj-00238-K.]N Document 1 Filed 11/29/18 Page 5 of 7

On November 28, 2018, at approximately 8:00 a.m., agents executed the search warrant
at 331 Lausen Street. Agents knocked and announcement at the doors of both trailers and
the small house. While conducting the knock and announcement at the trailer that is
identified as white in color and covered by a blue tarp, referred to as Trailer #2,
RAMIREZ opened the door for agents RAMIREZ was compliant with agent’s
commands to exit Trailer #2. Agents completed an initial safety sweep of Trailer #2 and
no other people were located inside Trailer #2. Of note, when RAMIREZ answered the
door he was only wearing underwear and appeared to have been sleeping

After the initial safety sweep was completed, agents conducted a thorough search of
Trailer #2. During the search7 agents located two plastic bags containing multiple
cartridges of .223 caliber ammunition (pictured below).

 

This .223 caliber ammunition was located inside the small stove by the front door of
Trailer #2. Also located during the search of Trailer #2 were items of indicia in
RAMIREZ’s name, RAMIREZ’s cellular telephone, and RAMIREZ clothing. Due to the
confined space of the trailer, RAMIREZ’s bed was in the same room as the oven where
the .223 caliber ammunition was found.

l7.

18.

l9.

20.

Case 2:18-mj-00238-K.]N Document 1 Filed 11/29/18 Page 6 of 7

While the search of Trailer #2 was ongoing, l read RAMIREZ his Miranda warnings and
asked him if he understood them, RAMIREZ said he did. l asked RAMIREZ if he was
willing to speak with me and another agent with me. RAMIREZ said he was willing to
speak to us Below is a small portion of my discussion with RAMIREZ.

During my initial questioning, l again informed RAMIREZ why agents were searching
his property and specifically, Trailer #2. l asked RAMIREZ if We Would find any drugs
or guns on the property. RAMIREZ Was said We Would not find any drugs on the
property and stated, “the only thing you will find is some ammunition in my trailer.” l
asked RAMIREZ if there Was also a gun in Trailer #2 and he said there was no gun in the
trailer, just the ammunition RAMIREZ also told me the ammunition was located in the
stove of the trailer.

l subsequently examined the .223 ammunition found in Trailer #2 and sent photographs
of the .233 ammunition to an agent With the Bureau of Alcohol, Tobacco, Firearms and
Explosives who specializes in the identification of firearms and ammunition The agent
indicated some of these .223 cartridges Were manufactured outside the state of Califomia,
and, therefore, moved in interstate commerce

l also reviewed RAMIREZ’s criminal history. ln 2002, RAMIREZ was convicted of a
violation of the Califomia Penal Code Section 261, 5(D), a felony, Unlawful sex With a
minor under the age of 16 by a person 21 years or older.

Case 2:18-mj-00238-K.]N Document 1 Filed 11/29/18 Page 7 of 7

Conclusion
21. Based on the above information, there is probable cause to believe that on or about
November 28, 2018, RAMIREZ was a felon in possession of ammunition in violation of

18 U.s.C. § 922(g)(i).

22. Given these fact, l respectfully request that a criminal complaint issue against Guillermo
Jose Leon RAMIREZ for this violation

I swear, under the penalty of peij ury, that the foregoing information is true and correct to the best

of my knowledge, information and belief.

Karl Schmid, Special Agent
Drug Enforcement Administration

Sworn and subscribed to me

/Uo¢-'za >~Q\Z

%<WA

Hon. Kendall/ly N.ewman
United States Magistrate Judge

Approved as to form:

 

Assistant United States Attorney

